DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

New Claim Objections
Applicant’s claim amendments have necessitated the following new grounds of objection.
Claim 26 is newly objected to because of the following informalities:  Claim 26 does not properly end in a period.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 is unclear.  Claim 26 recites: “…wherein the viscosity of the shear-thinning fluid recovers”. It is unclear how much the viscosity needs to change in order to be considered “recovered”. If it changes by one unit, is it considered “recovered” or does it need to “recover” all the way back to baseline (e.g., when the shear rate is “x”)?

	

Maintained and New Claim Rejections - 35 USC § 103
Applicant’s claim amendments have necessitated the following new grounds of rejection.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12 remain rejected and claims 21-26 are newly rejected under 35 U.S.C. 103 as being unpatentable over Al-Lamee et al. (US 6,251,424; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Al-Lamee et al. is directed to wound dressing gel (Title). Al-Lamee et al. teach a gel composition comprising sodium pectate (i.e., sodium polygalacturonate) (2.78% by weight), sodium carboxymethylcellulose, calcium chloride (0.93% by weight) propylene glycol and deionized water (78.70% by weight) (limitations of instant claims 1, 4 and 7-10; See Example). 
With regards to instant claim 6, Al-Lamee et al. teach that once the calcium chloride is added stepwise to the pectate aqueous solution, the mixture is homogenized carefully and therefore, per the description in the instant specification (see for example, [0029]), this must necessarily result in uniformly cross-linking.  
With regards to instant claim 12, Al-Lamee et al. teach that incorporation of additional medicaments such as by simple trapping in the gel matrix. 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Al-Lamee et al. do not specifically teach wherein the viscosity of the shear-thinning liquid fluid increases with decreasing shear, as recited in instant claim 1; and more specifically, Al-Lamee et al. do not teach wherein the shear-thinning fluid comprises a viscosity of more than 20,000 mPa·s at a shear rate of 1s-1; a viscosity of less than 150 mPa·s at a shear rate of 1000s-1; wherein the fluid comprises a first viscosity at a low shear rate of 1 s-1 and a second viscosity at a high shear rate of 1000 s-1, the first viscosity being at least about two orders of magnitude greater than the second viscosity or wherein the second viscosity is about 1/160th of the first viscosity; wherein the shear-thinning fluid further comprises a third viscosity at a shear rate of 0.1 s-1, the second viscosity begin about 1/350th of the third viscosity; and wherein the viscosity of the shear-thinning fluid recovers. 
Al-Lamee et al. do not specifically teach the molar concentration of the divalent cations (e.g., provided by calcium chloride in Al-Lamee et al.) ranging from about 0.5 to about 7.0 mM, from about 2.5 to about 6.0 mM or about 5 mM, as required by instant claims 1-3, respectively. 
Al-Lamee et al. do not specifically teach wherein the pectic acid is present in an amount of about 1.0 to about 2.5% (w/v) or about 1.6% (w/v), as required by instant claims 4-5, respectively.   
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The Examiner directs attention to MPEP §2111.04 which states: 
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or "adapted for" clauses; (B) "wherein" clauses; and (C) "whereby" clauses. The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case.” 
In the instant case, the abovementioned claim limitation addresses a property of the composition that occurs when decrease shear force is applied to the composition. That is, the limitation addresses a property that could occur after the final product is made (i.e., the claimed product). Therefore, such claim language does not address a limitation to a particular structure. It is noted that the invention as claimed is not structurally distinguishable from the disclosure of Al-Lamee et al. and it is therefore, the Examiner's position that the viscosity (at various shear rates) is an inherent property of the invention taught by Al-Lamee et al.  Since the Patent and Trademark Office does not have the facilities for examining and comparing the claimed composition with the composition of Al-Lamee et al., the burden of proof is upon the Applicants to show an unobvious distinction between the structural and functional characteristics of the claimed composition and that of the prior art.  See In re Best, 562 F.2d 1252, 195 U.S.P.Q. 430 (CCPA 197) and Ex parte Gray, USPQ 2d 1922 (PTO Bd. Pat. App. & Int.).
Regarding the concentration of pectic acid and divalent cations as specified in claims 1-5, MPEP 2144.05 states: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Furthermore, The Applicants' specification provides no evidence that the selected molar concentration range of divalent cations in claims 1-3 and the concentration (% w/v) of pectic acid in claims 4-5was not due to routine optimization and/or that the results should be considered unexpected compared to the prior art. Al-Lamee et al. teach that the carboxy-polysaccharide components, such as sodium pectate and sodium carboxymethylcellulose in the preferred embodiment, comprise at least 0.1% by weight of the total weight of the packaged gel and in the Example, sodium pectate is present in 2.78 wt%.  Due to numerous physical/chemical properties of various chemicals (e.g., desired viscosity of the final product), it would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention to combine these teachings and alter the concentration.  One of ordinary skill in the art would have been motivated to change the concentration as this could be expected to be advantageous for providing the desired viscosity, as taught by Al-Lamee.	
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Lamee et al. (US 6,251,424; of record) as applied to claims 1-10, 12 and 21-26 above, and further in view of Henry et al. (US 2016/0145567; in IDS 1/15/20).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
See above rejection for teachings from Al-Lamee et al. with regards to instant claims 1-10 and 12. 
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
Al-Lamee et al. teach the use of calcium chloride to provide Ca2+ to cross-link pectate. The do not specifically teach wherein the calcium cations are provided by calcium oxalate, tartratre, phosphate, carbonate, sulfate or citrate, as recited in instant claim 11. However, such deficiency is cured by Henry et al. 
Henry et al. is directed to the cross-linking of polygalacturonic acid (i.e., pectic acid) via divalent calcium ions provided by calcium salts such as calcium carbonate ([0112]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Based on these teachings, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to substitute equivalents, each of which is taught by the prior art to be useful for the same purpose (calcium chloride with calcium carbonate for the purpose of providing Ca2+ for crosslinking of pectic acid) (See MPEP 2144.06-II).	
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants argue that Al-Lamee fails to disclose or render obvious a “shear-thinning fluid wherein the viscosity of the shear-thinning fluid increases with decreasing shear”, as recited in claim 1 (Remarks: p. 5-7).
This is not found persuasive.  In response, and as indicated in the instant rejection, such claim language does not limit the claim to a particular structure. In the instant case, the viscosity at various shear rates is dependent on the ingredients in the composition. And, since the prior art of record teaches compositions containing the same ingredients as claimed, it must necessarily be the same. That is, the invention as claimed is not structurally distinguishable from the disclosure of Al-Lamee et al.
Applicants argue that Al-Lamee fails to disclose or render obvious “wherein the pectic acid is present in an amount ranging from about 0.5 to about 3.0% (w/v), wherein the divalent cations are present at a concentration of from about 0.5 mM to about 7.0 mM”, as recited in claim 1 (Remarks: p. 7-9). Applicants point out the different between %w/w and %w/v.
This is not found persuasive.  In response, the Examiner does not state that the concentration teachings from Al-Lamee et al. read on that in the claims. As indicated in the rejection, Al-Lamee et al. do not teach the concentration in % w/v and therefore do not anticipate the concentration limitations of the instant claims. The Examiner indicates that the concentration of the claimed pectic acid would be routinely optimized for purposes of providing a gel with suitable viscosity for use in the invention of Al Lamee et al. It is noted, that if the claimed range is critical and provides unexpected results, the Examiner would evaluate the patentability once such data was presented. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617